Citation Nr: 0023828	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  94-38 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post left varicocelectomy and hydrocelectomy from 
December 28, 1992 to February 23, 1993, and from April 1, 
1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.

The current appeal arose from an October 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO, in pertinent part, 
granted entitlement to service connection for a left 
varicocelectomy with assignment of a noncompensable 
evaluation effective December 28, 1992.

In November 1993 the RO associated status post hydrocelectomy 
with the left varicocelectomy and granted entitlement to a 
temporary total convalescence rating effective from February 
24, through March 31, 1993, and reinstated the prior 
noncompensable evaluation effective April 1, 1993.

The veteran presented oral testimony before a Hearing Officer 
at the RO in May 1994, a transcript of which has been 
associated with the claims file.

In November 1994 the Hearing Officer, in pertinent part, 
affirmed the noncompensable evaluation for status post left 
varicocelectomy and hydrocelectomy.

In December 1994 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for status post left 
varicocelectomy and hydrocelectomy effective from December 
28, 1992 to February 23, 1993, and from April 1, 1993.

In April 1997 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development of all issues then 
pending on appeal.

In February 1999, after adjudicating other issues than 
pending on appeal, the Board remanded the claim of 
entitlement to an increased evaluation for the service-
connected genitourinary disability to the RO for further 
development and adjudicative actions.

In November 1999 the Board most recently remanded the claim 
of entitlement to an increased evaluation for the service-
connected genitourinary disability to the RO for further 
development and adjudicative actions.

In April 2000 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran without good cause failed to report for scheduled 
VA examinations associated with his claim for increased 
compensation benefits for his service-connected status post 
left varicocelectomy and hydrocelectomy.


CONCLUSION OF LAW

The veteran's claim of entitlement to an evaluation in excess 
of 10 percent for status post left varicocelectomy and 
hydrocelectomy is denied as a matter of law.  38 C.F.R. 
§ 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause, the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655 (1999).



The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Woods v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1999).


Factual Background and Analysis

The Board notes that accomplishment of a special 
genitourinary examination of the veteran constituted one of 
the directives of the Board in previous remands of the case 
to the RO for further development and adjudicative actions.  
The medical evidence of record was not sufficient upon which 
to consider the veteran's claim for increased compensation 
benefits, and he was in fact afforded such an examination in 
April 1998.  

Because the April 1998 examination was not adequate for the 
purposes of the Board, the case was again remanded to the RO 
in November 1999 for accomplishment of a comprehensive 
special genitourinary examination.




The RO initially notified the veteran of the scheduling of a 
special genitourinary examination in connection with his 
claim for increased benefits at his wrong address; 
accordingly, he did not appear for the examination.  However, 
the RO subsequently obtained his correct address and again 
notified the veteran of the need to report for the scheduled 
examination, as well as the consequences of not doing so 
pursuant to the provisions of 38 C.F.R. § 3.655.

The veteran still failed to appear for scheduled VA 
examinations and no correspondence to him from the RO was 
returned after his correct address was obtained.  The veteran 
never notified the RO of the reasons for his failure to 
appear for VA examinations, nor did he request that they be 
rescheduled.  

His representative and the representative at the Board 
similarly offered no reasons for the veteran's failure to 
report for scheduled examinations.  

The Board notes in passing the record shows the veteran has a 
history of failing to report for VA examinations previously 
scheduled.

Given the presumption of regularity of the mailing of VA 
examination scheduling and considering the fact that the 
veteran has never contacted the RO to give adequate reasons 
for not reporting for an examination(s), the Board is 
satisfied that the veteran failed to report to the scheduled 
VA examinations without good cause.  See 38 C.F.R. § 3.655.  

Therefore, the Board finds the veteran's increased rating 
claim for status post left varicocelectomy and hydrocelectomy 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post left varicocelectomy and hydrocelectomy from 
December 28, 1992 to February 23, 1993, and from April 1, 
1993, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

